        Case: 3:20-cv-00377-wmc Document #: 8 Filed: 05/10/21 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

SANKAR OCASIO,

                               Plaintiff,                              OPINION AND ORDER
       v.
                                                                           20-cv-377-wmc
KEVIN CARR et al. and others,

                               Defendants.


       Pro se plaintiff Sankar Ocasio, who currently is incarcerated at Kettle Moraine

Correctional Institution, filed this lawsuit pursuant to 42 U.S.C. § 1983, related to an

assault that occurred while he was previously incarcerated at the Wisconsin Secure

Program Facility (“WSPF”). Ocasio claims that the Wisconsin Department of Corrections

(“DOC”) Secretary and several WSPF employees failed to protect him from assault, in

violation of his Eighth Amendment rights. Ocasio’s complaint is ready for screening as

required by 28 U.S.C. § 1915A. After reviewing the complaint, the court concludes that

it does not meet the requirements of Federal Rule of Civil Procedure 8, but will give him

an opportunity to file an amended complaint that corrects the deficiencies described below.



                                   ALLEGATIONS OF FACT1

       Plaintiff Sankar Ocasio identifies DOC Secretary Kevin Carr as a defendant in the

caption of his lawsuit, and then lists the following WSPF employees as witnesses who knew

he was going to be assaulted before it occurred: Warden G. Boughton, Captain Hanfield,


1
 In addressing a pro se litigant’s complaint, the court must read the allegations generously, resolving
ambiguities and drawing reasonable inferences in plaintiff’s favor. Haines v. Kerner, 404 U.S. 519,
520 (1972).
       Case: 3:20-cv-00377-wmc Document #: 8 Filed: 05/10/21 Page 2 of 6




Lt. Tom, Sergeant Collins, COII Belz, Sergeant Fuller, B. Kool, Mr. Kartman, COII Brown,

COII Neis, and Captain Flannery.

       Ocasio’s complaint does not include allegations related to the actual assault he

suffered, or the events leading up to the assault, but it appears that in early February of

2018, he was assaulted by another inmate and subsequently received a conduct report for

his part in the altercation. Ocasio alleges that on February 13, 2018, COII Belz came to

Ocasio’s cell door to discuss his pending conduct report. Belz brought along copies of

Ocasio’s witness list and the video footage of the assault, as well as a note that Ocasio had

submitted to WSPF staff days before the assault. Ocasio does not provide details about

what he had written in the note, or what day he submitted it to WSPF staff, but it appears

that in it Ocasio raised a concern related to his safety. It also appears that Sergeant Fuller

told Belz about the note, but it is unclear when Fuller learned about the note.

       Ocasio further alleges that on February 17 or 18 of 2018, he spoke with Sergeant

Collins about what she and other WSPF staff knew about the assault before it took place.

Collins apparently acknowledged that she had received a note from Ocasio in the days

leading up to the attack, in which Ocasio claimed that something was going to happen to

him.



                                         OPINION

       Plaintiff seeks to proceed against all defendants on Eighth Amendment failure to

protect claims. The Eighth Amendment requires prison officials to ensure that “reasonable

measures” are taken to guarantee inmate safety and prevent harm. Farmer v. Brennan, 511

U.S. 825, 832 (1994). A prisoner may prevail on such a claim by alleging that (1) he faced
                                              2
       Case: 3:20-cv-00377-wmc Document #: 8 Filed: 05/10/21 Page 3 of 6




a “substantial risk of serious harm” and (2) the identified prison officials acted with

“deliberate indifference” toward that risk. Id. at 834.

       Plaintiff may not proceed at this time because his allegations fail to meet the

requirements of Federal Rule of Civil Procedure 8. Rule 8(a) requires a “‘short and plain

statement of the claim’ sufficient to notify the defendants of the allegations against them

and enable them to file an answer.” Marshall v. Knight, 445 F.3d 965, 968 (7th Cir. 2006).

Important here, to demonstrate liability under § 1983, a plaintiff must allege sufficient

facts showing that an individual personally caused or participated in a constitutional

deprivation. See Minix v. Canarecci, 597 F.3d 824, 833-34 (7th Cir. 2010) (“individual

liability under § 1983 requires personal involvement in the alleged constitutional

violation”) (citation omitted). Additionally, “where the lack of organization and basic

coherence renders a complaint too confusing to determine the facts that constitute the

alleged wrongful conduct, dismissal is an appropriate remedy.” Standard v. Nygren, 658

F.3d 795, 798 (7th Cir. 2011).

       As an initial matter, it is unclear from Ocasio’s complaint exactly who he intends to

include as defendants. In the caption of his complaint, he lists Carr, and then he refers to

additional individuals as both witnesses to the assault, but also states that they failed to

protect him from harm. Carr is not a proper defendant because Ocasio has not alleged that

Carr was personally involved in the events leading up to his February 2018, see Minix, 597

F.3d at 833-34. Moreover, Ocasio cannot proceed against Carr solely by virtue of his

supervisory position.   See Zimmerman v. Tribble, 226 F.3d 568, 574 (7th Cir. 2000)

(rejecting § 1983 actions against individuals merely for their supervisory role of others).


                                             3
        Case: 3:20-cv-00377-wmc Document #: 8 Filed: 05/10/21 Page 4 of 6




       As for the WSPF employees, it is unclear whether Ocasio intends to include all or

just some of the WSPF “witnesses” as defendants, and several of these witnesses

(Boughton, Hanfield, Tom, Kool, Kartman, Brown, Neis and Flannery) are not mentioned

in the body of Ocasio’s complaint. Therefore, even assuming Ocasio intended to include

all of them as defendants, these proposed defendants would be subject to immediate

dismissal for lack of personal involvement. Given this lack of clarity, and the rule that it

is the plaintiff’s obligation to identify the defendants to an action, see Myles v. United States,

416 F.3d 551, 551-52 (7th Cir. 2005) (it is “unacceptable for a court to add litigants on

its own motion. Selecting defendants is a task for the plaintiff, not the judge”), Ocasio’s

complaint is subject to dismissal for lack of a proper defendant.

       Even if this court were to infer that all of Ocasio’s “witnesses” are defendants, Ocasio

has not provided an understandable chronology of the events leading up to his assault that

would permit an inference that any WSPF officials failed to protect him. Instead, his

allegations focus on the events that occurred after his assault took place, rather than before.

As such, the court is unable to determine exactly what each of these individuals knew prior

to Ocasio’s assault. More specifically, Ocasio has not provided any information about what

information Ocasio included in the note he submitted to WSPF staff prior to his assault.

Although it appears that Sergeant Collins may have received the note before the attack,

Ocasio has not alleged that the note would have alerted other WSPF staff to the risk about

the inmate that actually attacked him (which may support an Eighth Amendment claim),

as opposed to a general concern about his safety (which would not support an Eighth

Amendment claim).        Gevas v. McLaughlin, 798 F.3d 475, 480-81 (7th Cir. 2015)


                                                4
       Case: 3:20-cv-00377-wmc Document #: 8 Filed: 05/10/21 Page 5 of 6




(“Complaints that convey only a generalized, vague, or stale concern about one’s safety

typically will not support an inference that a prison official had actual knowledge that the

prisoner was in danger.”). Although Ocasio attaches various exhibits that appear to relate

to his conduct report proceedings to his complaint, the court will not accept those

attachments as a stand-in for Ocasio’s allegations related to the events. See Foley v. Wells

Fargo Bank, N.A., 772 F.3d 63, 79-80 (1st Cir. 2014) (“[I]t is not [the court’s] job, in an

effort to ferret out the adequacy of a plaintiff’s pleaded allegations, to haphazardly mine

documents appended to a complaint.”).

       Out of deference to plaintiff’s pro se status, before dismissing plaintiff’s complaint,

the court will give plaintiff the opportunity to amend his complaint to provide a chronology

of the events leading up to his complaint.        If plaintiff submits a proposed amended

complaint no later than May 31, 2021, the court will take it under advisement for

screening pursuant to 28 U.S.C. § 1915A. In preparing his amended complaint, plaintiff

should clearly identify who he intends to include as defendants in this lawsuit and take

care to provide specific information about what each of those defendants knew about the

threat to his safety prior to the attack. Plaintiff should use the legal standards set forth

above as guidelines. Further, plaintiff should draft it as if he is telling a story to someone

who knows nothing about his situation. This means that he should explain: (1) what

happened to make him believe he has a legal claim; (2) when it happened; (3) who did it;

(4) why; and (5) how the court can assist him in relation to those events. Plaintiff should

set forth his allegations in separate, numbered paragraphs using short and plain statements.

After he finishes drafting his second amended complaint, he should review it and consider


                                              5
       Case: 3:20-cv-00377-wmc Document #: 8 Filed: 05/10/21 Page 6 of 6




whether it could be understood by someone who is not familiar with the facts of his case.

If not, he should make necessary changes.




                                        ORDER

      IT IS ORDERED that:

      1.     Plaintiff Sankar Ocasio may have until May 31, 2021, to amend his
             complaint to address the deficiencies described above.

      2.     If Ocasio does not file an amended complaint as directed, this case will be
             closed without further notice. Any amended complaint will be screened in
             accordance with 28 U.S.C. § 1915(e)(2). If the amended complaint fails to
             comply with this order, the court will dismiss the complaint and this action
             pursuant to Fed. R. Civ. P. 41(b).


      Entered this 10th day of May, 2021.

                                         BY THE COURT:

                                         /s/
                                         __________________________________
                                         WILLIAM M. CONLEY
                                         District Judge




                                            6
